Order filed August 4, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00349-CV
                                   ____________

                  IN THE INTEREST OF M.M.S., A CHILD




                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2015-00951J

                                     ORDER

      This is an appeal from a judgment in a parental termination case signed March
1, 2016. The reporter’s record was filed May 5, 2016.

      Our review has determined that a relevant item has been omitted from the
reporter’s record. The record does not contain a transcript of the adversary hearing
that took place April 14, 2015.
      Cara C. Skinner, the court reporter for the 315th District Court, is directed to
file a supplemental reporter’s record on or before August 19, 2016, containing a
transcript of the April 14, 2015 adversary hearing.

                                PER CURIAM

      .